Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant’s amendment and response filed 8/31/21 is acknowledged and has been entered.

Claims 1, 3-8, 10, 11 and 13-20 are presently being examined.
2.  Applicant’s amendment and response filed 8/31/21 has overcome the prior rejection of record of claims 1-11, 13 and 14 under 35 U.S.C. 103 as being unpatentable over EP 2666466 A1 (of record) in view of Otegbeye et al (Blood, 2015 126(23):3090, abstract, of record) and Iyer et al (Front. Med. May 2018, Vol. 5, article 150: pages 1-9), as evidenced by NCI Drug Dictionary (2020, cancer.gov/publications/dictionaries/cancer-drug/def/751380, of record) and as evidenced by an admission in the specification at [0029].  
Applicant has canceled claims 2 and 9 and has amended instant base claims 1 and 8 to recite adding a medium containing N-802 to promote preferential growth of NK cells in the mixture, a limitation not taught by the prior art.
3.  Applicant’s amendment and response filed 8/31/21 has overcome the prior rejection of record of claims 1-11 and 13-20 under 35 U.S.C. 103 as being unpatentable over EP 2888488 A1 (of record) in view of Otegbeye et al (Blood, 2015 126(23):3090, abstract, of record) and Detela and Cattaruzzi (Human Gene Ther. 2017, 28(12): page A93), as evidenced by NCI Drug Dictionary(2020, cancer.gov/publications/dictionaries/cancer-drug/def/751380, of record) and as evidenced by an admission in the specification at [0029], as evidenced by VivaBioCell (2021).

Applicant has canceled claims 2 and 9 and has amended instant base claims 1 and 8 to recite adding a medium containing N-802 to promote preferential growth of NK cells in the mixture, a limitation not taught by the prior art.

4.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


This is a new ground of rejection necessitated by Applicant’s amendment filed 8/31/21.

Claim 7 recites “until NK cells constitute at least about 90% of all live cells” at line 2.  There is insufficient antecedent basis for this claim because instant base claim 1 recites “until the activated NK cells constitute at least 90% of all live cells”, i.e., “at least about 90% can encompass values that are not “at least 90%”.   
    
6. The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7. Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 7 recites “until NK cells constitute at least about 90% of all live cells” at line 2, whereas base claim 1 recites “at least 90% of all live cells” at the two last lines.  The recitation of “about” in claim 7 broadens the scope of the claim.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

8.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.  Claims 1, 3-8, 10, 11 and 13-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 16-19 of copending Application No. 16/985,728 in view of EP 2666466 A1 (of record), Otegbeye et al (Blood, 2015 126(23):3090, abstract, of record), Detela and Cattaruzzi (Human Gene Ther. 2017, 28(12): page A93, of record), as evidenced by an admission in the specification at [0029], and as evidenced by VivaBioCell (2021, of record) and VivaBioCell_NANT 001 (2021).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

This is a new ground of rejection necessitated by Applicant’s amendment filed 8/31/21.

Claim interpretation:  There is no limiting definition in the specification of “measuring growth of the cells while the cells are in the container”, and so this limitation is being interpreted as optically measuring/estimating the cell growth of the cells in the container or as removing an aliquot of cells from the container to measure while the bulk of the cells are in the container.  There is no limiting definition in the specification for the limitation “about”; therefore, the said limitation comprises values that deviate from the recited values.  In addition, the open transitional phrase “comprising” in instant base claims 1, 8 and 15 opens the claims to encompass additional steps and ingredients.

The claims of 16/985,728 (amended on 10/13/21) are drawn to a method of producing CIML NK cells with enhanced cytotoxicity comprising culturing an isolated mixture of mononuclear cells with an anti-CD16 antibody and N-803 to expand NK cells until the NK cells have expanded at last 20,000 fold and constitute at least 85% of cells in the culture and T cells constitute less than 2.5% of cells in the culture, contacting the expanded NK cells with a stimulatory cytokine composition that includes IL-12, IL-15 and IL-18 (as recited in base claim 1 of ‘728) and further comprising restimulating the NK cells with N-803 (as is recited in claim 2 of ‘728).  Claim 3 of ‘728 recites that the mononuclear cells are isolated  from whole blood or cord blood, the mononuclear cells are not processed to enrich NK cells (claim 4), anti-CD16 antibody is present at a concentration between 0.05-1.0 ug/ml and N-803 at a concentration between 0.1 and 1.0 nM (claim 5), the NK cells are expanded to a total number of 0.5-5.0 x 109 cells (claim 7), the culturing and expanding steps are performed in the same container (claim 8). In claim 9 of ‘729 and its dependent claims, the NK cells are those that have been expanded to the same fold and percentage as in claim 1 and have the same number of residual T cells as in claim 1, but the culturing method is not recited therefore.
The claims of ‘728 differ from the instant claims in that there is no recitation in the culturing step of also contacting the mononuclear cells with an anti-CD3 antibody nor its concentration, nor the starting number of cells in the mononuclear cell mixture, nor that the at least 85% of the NK cells are live NK cells or alternatively that the cells the activated NK cells are enriched to an at least 80-fold expansion, nor the container volume limitation recited in instant claim 16, or the measuring or counting step recited in instant claims 15 and 17 for measuring growth of the cells. The claims of ‘728 also differ from the instant claims in that there is no recitation of sequential feeding in the same container (instant claim 1), feeding in the same container (instant claim 8), or automatically feeding the cells in the same cell culture container and controlled feeding and termination of feeding and measuring cell growth by counting (instant claims 15-20).
EP 2686468 A1 teaches a method of producing an NK cell-enriched preparation by obtaining mononuclear cell fraction of whole blood or cord blood, stimulating the mononuclear cell fraction with NK cell growth-stimulating factors comprising an anti-CD16 monoclonal antibody, an anti-CD3 antibody, a cytokine such as IL-15 and OK432 (a monocyte stimulating adjuvant). EP 2666466 AI teaches that usually 2 x 107 or more PBMCs can be collected from 20 ml to 80 ml of peripheral whole blood.
EP 2666466 A1 further teaches that anti-CD16 antibody be present at a final concentration of 0.01 ug/ml to 100 ug/ml and preferably 0.1 ug/ml to 10 ug/ml, and the anti-CD3 antibody may be present at a final concentration of 0.01 ng/ml to 1,000 ng/ml and preferably 0.1 ng/ml to 10 ng/ml. EP 2686468 AI teaches generally greater than 100-fold expansion of NK cells after two weeks. EP 2666466 A1 teaches that activation and expansion resulting in over 90% live NK cells is achievable. EP 2666466 A1 teaches that these expanded and stimulated NK cells may be adoptively transferred to treat cancer. Note that EP 2666466 A1 teaches that 2 x 107 or more PBMCs can be collected from 20 ml to 80 ml of peripheral whole blood and that after the contacting with anti-CD16, anti-CD3 and the cytokine (IL-15), an NK cell-enriched blood preparation comprising the activated NK cells can number up to 100 x 109 cells from the same original 20 ml to 80 ml of peripheral blood (i.e., this range includes and surpasses a hundred-fold expansion of activated NK cells). (See entire reference, e.g., abstract, [0044]-[0058], [0066]-[0069], [0095], [0096], [0134]).
The admission in the specification at [0029] is that upon at least 100-fold expansion (that included in the range taught by the primary art reference EP 2666466 A1), the cells in the culture after about three weeks is more than about 85% NK cells.
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have additionally added anti-CD3 antibody to the anti-CD16 and N-803 mixture in the culturing step of the claims of ‘728 and at the concentration taught by EP 2666466 A1.
One of ordinary skill in the art would have been motivated to do this because EP 2666466 A1 teaches that anti-CD3 is an NK cell growth-stimulating factor as is anti-CD16 and because the N-803 recited in the claims of ‘728 was known in the art prior to the filing date of the instant claims as an IL-15 super agonist as is evidenced by Otegbeye et al (Blood, 2015 126(23):3090, abstract) which is of record in the prosecution history of the instant application:
Otegbeye et al teach that the IL-15 superagonist ALT-803 (i.e., IL-1SN72D/IL-ISRaSu/Fc or “N-803”) promotes the superior activation and cytotoxicity of ex vivo expanded NK cells against AML tumor cells, and that ALT-803 has been used in vitro to stimulate NK cells that are to be adoptively transferred to treat tumors such as AML up to the time of transfer, and when administered in vivo, exhibits greater than 25 fold enhancement in biological activity as compared to IL-15. Otegbeye et al further teaches that NK cells were expanded using ALT-803 at a concentration of 200 ng/ml (see entire abstract).
With regard to the limitation “until the activated NK cells constitute at least 90% of all live cells” recited in instant base claims 1 and 8, the limitation “at least 85% of the cells in culture” includes the said limitation (at least 85% includes values higher than 85%) and EP 2666466 A1 teaches that it is possible to achieve activation and expansion resulting in over 90% live NK cells, so it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have aimed for this result. With regard to the starting number of cells in the mixture of mononuclear cells (instant claim 3) and the expansion percentage of at least 80-fold (all claims), EP 2666466 A1 teaches that 2 x 107 or more PBMCs can be collected from 20 ml to 80 ml of peripheral whole blood and that after the contacting with anti-CD16, anti-CD3 and the cytokine (IL-15), an NK cell-enriched blood preparation comprising the activated NK cells can number up to 100 x 109 cells from the same original 20 ml to 80 ml of peripheral blood (i.e., this range includes and surpasses a hundred-fold expansion of activated NK cells).
Detela and Cattaruzzi teach that the NANT001 bioreactor is an automated, closed system with an integrated process control strategy and traceability tolls for improved manufacturing processes for expanding a variety of cell types.  Detela and Cattaruzzi teach that this system features in[process control of temperature, pH, cell morphology and cell confluency through a web-based monitoring system, while the integrated imaging system based on liquid-lens microscopy, periodically takes representative culture images used to automatically estimate confluency and provides a growth curve.  Detela and Cattaruzzi teach that other advantages of using this bioreactor is that it is easy to run and more profitable than traditional alternative methods, automatically harvests cultures in less than 15 minutes, yields improved cell number, viability, identity markers and processing times (see entire reference).  
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have used a closed system such as one taught by Detela and Cattaruzzi for the method recited in the claims of ‘728.  
One of ordinary skill in the art would have been motivated to do this in order to take advantage of the closed nature of the system, the ability to wash out the stimulating antibodies as desired, lowered risk of contamination, the ability to monitor the growth of the cells in real time, feeding in the same container, and the ease of use.  
Although Detela and Cattaruzzi do not explicitly teach that the feeding is automatic and controlled by a predetermined schedule, the reference teaches this limitation inherently, as the system is completely automated.  With regard to the limitation in the instant claims regarding feeding in the same container, evidentiary reference VivaBioCell_NANT 001 more clearly evidences (the teachings of evidentiary reference VivaBioCell  cited below) that the cells are grown in a single container, while media, buffer or reagents are flowed through the container (see especially figure spanning pages 5 and 6).
It would have been prima facie obvious to one of ordinary skill in the art to have estimated the cell growth using the optical features of the NANT-001 system taught by Detela and Cattaruzzi for the method recited in the claims of ’728, or to have performed a sampling for aseptic removal of an aliquot of cells for cell counting.
One of ordinary skill in the art would have been motivated to do this in order to adjust the feeding and/or harvesting schedule when desired.  
Evidentiary reference VivaBioCell  (of record) teaches that NANT-001 system can support the expansion of adherent cells such as MSCs as well as cells in suspension such as NK cells or T cells and it also teaches that the system allows for aseptic sampling of material from the system. Evidentiary reference VivaBioCell also teaches that the minimum and maximum working volumes are 15 ml to 3,000 ml, the range depending on the culture flask (see entire reference).  

Claims 1, 3-8, 10, 11 and 13-20 are directed to an invention not patentably distinct from claims 1-13 and 16-19 of commonly assigned 16/985,728, as enunciated supra.

The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned ., discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

10.  Claims 1, 3-8, 10, 11 and 13-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 16-19 of copending Application No. 16/796,226 in view of EP 2666466 A1 (of record), Otegbeye et al (Blood, 2015 126(23):3090, abstract, of record), and Detela and Cattaruzzi (Human Gene Ther. 2017, 28(12): page A93, of record), as evidenced by an admission in the specification at [0029], and as evidenced by VivaBioCell (2021, of record) and VivaBioCell_NANT 001 (2021).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim interpretation:  There is no limiting definition in the specification of “measuring growth of the cells while the cells are in the container”, and so this limitation is being interpreted as optically measuring/estimating the cell growth of the cells in the container or as removing an aliquot of cells from the container to measure while the bulk of the cells are in the container.  There is no limiting definition in the specification for the limitation “about”; therefore, the said limitation comprises values that deviate from the recited values.  In addition, the open transitional phrase “comprising” in instant base claims 1, 8 and 15 opens the claims to encompass additional steps and ingredients.

Note that there was no restriction requirement in the instant application between a method of producing NK cells and NK cells (no claims drawn to NK cells were ever present in the instant application). The claims in 16/796,226 were not filed as a result of a restriction requirement in the instant application.  The 35 U.S.C. 121 prohibition applies only where the Office has made a requirement for restriction.  The prohibition does not apply where the divisional application was voluntarily filed by the Applicant and not in response to an Office requirement for restriction.  See MPEP 804.01

Claims 11-20 of 16/796,226 are drawn to a cell culture enriched in NK cells, wherein at least 80% of all live cells in the cell culture are NK cells, and wherein the culture is produced by a process comprising the steps of:
isolating from a biological fluid, including whole blood or cord blood, a mixture of mononuclear cells, and contacting the mixture of the mononuclear cells with an anti-CD16 antibody, an anti-CD3 antibody, and N-803 to activate NK cells; and sequentially feeding the activated NK cells with a medium containing N-803, wherein the mixture of mononuclear cells contains about 100-500 x 106 cells (claim 14), wherein the mixture of mononuclear cells is not further processed to enrich NK cells (claim 13), wherein the sequential feeding is performed until a total cell number of about 0.5-5.0 x 109 cells is reached (claim 16), wherein the sequential feeding is performed until NK cells are enriched to an at least 100-fold expansion (claim 16).
The teachings of the art references have been enunciated in detail above and will not be repeated herein.
The claims of 16/796,226 differ from the instant claims in that they do not recite that the N-803 is for promoting preferential growth of NK cells in the mixture until the activated NK cells constitute at least about 90% of all live cells or until the activated NK cells are enriched to an at least 80 fold or 100 fold expansion; however, EP  teaches that such expansion is achievable just by culturing mononuclear cells with anti-CD3, anti-CD16 and IL-15, wherein Otebeye et al teach that N-803 that is recite in the claims of ‘226 is an IL-15 superagonist.  Therefore it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have aimed for these levels in the product-by-process claims of ‘226, and with a reasonable expectation of success.  
The claims of 16/796,226 also differ from the instant claims in that the concentration of the antibody ingredients are not recited.  However, EP 2666466 A1 does teach these concentrations, and so it would have prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have used these concentrations as the claims of ‘226 do not recite the concentrations thereof. The claims of 16/796,226 also differ from the instant claims in that the concentration of N-803 is not recited; however, Otebeye et al teach that NK cells were expanded using ALT-803 at a concentration of 200 ng/ml, and so it would have been prima facie obvious to have used this concentration.  Instant claim 11 recites that the N-803 is present at a concentration of between 0.1-1.0 nM, a limitation not recited in the claims of ‘226; however, as Otebeye et al teach that NK cells were expanded using ALT-803 (N-803) at a concentration of 200 ng/ml, the concentration that N-803 is present in constitutes a result effective variable that was within the purview of one of ordinary skill in the art to determine.  
The claims of 16/796,226 also differ from the instant claims in the recitation of sequential feeding in the same container (instant claim 1), feeding in the same container (instant claim 8), or automatically feeding the cells in the same cell culture container and controlled feeding and termination of feeding and measuring cell growth by counting (instant claims 15-20).
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have used a closed system such as one taught by Detela and Cattaruzzi for the method recited in the claims of ‘226.  
One of ordinary skill in the art would have been motivated to do this in order to take advantage of the closed nature of the system, the ability to wash out the stimulating antibodies as desired, lowered risk of contamination, the ability to monitor the growth of the cells in real time, controlled feeding and termination of feeding, and the ease of use.  Although Detela and Cattaruzzi do not explicitly teach that the feeding is automatic and controlled by a predetermined schedule, the reference teaches this limitation inherently, as the system is completely automated.  With regard to the limitation in the instant claims regarding feeding in the same container, evidentiary reference VivaBioCell_NANT 001 more clearly evidences (the teachings of evidentiary reference VivaBioCell  cited below) that the cells are grown in a single container, while media, buffer or reagents are flowed through the container (see especially figure spanning pages 5 and 6).
It would have been prima facie obvious to one of ordinary skill in the art to have estimated the cell growth using the optical features of the NANT-001 system taught by Detela and Cattaruzzi for the method recited in the claims of ’226, or to have performed a sampling for aseptic removal of an aliquot of cells for cell counting.
One of ordinary skill in the art would have been motivated to do this in order to adjust the feeding and/or harvesting schedule when desired.  
Evidentiary reference VivaBioCell  (of record) teaches that NANT-001 system can support the expansion of adherent cells such as MSCs as well as cells in suspension such as NK cells or T cells and it also teaches that the system allows for aseptic sampling of material from the system. Evidentiary reference VivaBioCell also teaches that the minimum and maximum working volumes are 15 ml to 3,000 ml, the range depending on the culture flask (see entire reference).  
Claims 1-10 of 16/796,226 are drawn to a plurality of human cells in a culture medium comprising:  NK cells present in an amount of at least 80% of all live cells in the culture medium (claim 1), are mononuclear cell or cord blood derived (claim 2), at least 85% of all live cells in the culture medium are NK cells (claim 3), wherein the culture medium comprises N-803 (claim 7) and further comprises an anti-CD16 antibody and/or an anti-CD3 antibody (claim 8), wherein the culture medium comprises about 109 live cells (claim 9).  
Although claims 1-10 of ‘226 do not recite the process by which the NK cells are cultured, it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the instant claims to have applied the method recited in claims 11-20 of ‘226 to make these cells, and to have also applied the art references as pertains to said claims 11-20.  
11.  Claims 1, 3-8, 10, 11 and 13-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/375,985 in view of EP 2666466 A1 (of record), Otegbeye et al (Blood, 2015 126(23):3090, abstract, of record), Detela and Cattaruzzi (Human Gene Ther. 2017, 28(12): page A93, of record), as evidenced by an admission in the specification at [0029], and as evidenced by VivaBioCell (2021, of record) and VivaBioCell_NANT 001 (2021).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

This is a new ground of rejection necessitated by Applicant’s amendment filed 8/31/21.

Claim interpretation:  There is no limiting definition in the specification of “measuring growth of the cells while the cells are in the container”, and so this limitation is being interpreted as optically measuring/estimating the cell growth of the cells in the container or as removing an aliquot of cells from the container to measure while the bulk of the cells are in the container.  There is no limiting definition in the specification for the limitation “about”; therefore, the said limitation comprises values that deviate from the recited values.  In addition, the open transitional phrase “comprising” in instant base claims 1, 8 and 15 opens the claims to encompass additional steps and ingredients.

Claims 1-9 of 17/375,985 (filed 7/14/21) are drawn to a method of producing CIML NK cells comprising isolating from whole blood or cord blood of an individual a mixture of mononuclear cells, contacting the mixture of cells with an anti-CD16 antibody (including at a concentration between 0.05-1.0 mug.ml) and N-803 (including at a concentration between 0.1-1.0 nM) to expand NK cells in the mixture of mononuclear cells, and contacting the expanded NK cells with a stimulatory cytokine composition having IL-12 activity, IL-15 activity (including N-803), and IL-18, and including a further re-stimulating of the NK cells by contacting with N-803.

Claims 10-20 start with activating whole blood or cord blood-derived NK cells, including wherein said NK cells were expanded in the presence of an anti-CD16 antibody and N803, and further contacting the NK cells with a stimulatory cytokine composition having IL-12 activity, IL-15 activity (including N-803), and IL-18, and including a further re-stimulating of the NK cells by contacting with N-803.

The claims of 17/375,985 differ from the instant claims in that there is no recitation in the culturing step of also contacting the mononuclear cells with an anti-CD3 antibody nor its concentration, nor the starting number of cells in the mononuclear cell mixture, nor that the at least 85% of the NK cells are live NK cells or alternatively that the cells the activated NK cells are enriched to an at least 80-fold expansion, nor the container volume limitation recited in instant claim 16, or the measuring or counting step recited in instant claims 15 and 17 for measuring growth of the cells.
EP 2686468 A1 teaches a method of producing an NK cell-enriched preparation by obtaining mononuclear cell fraction of whole blood or cord blood, stimulating the mononuclear cell fraction with NK cell growth-stimulating factors comprising an anti-CD16 monoclonal antibody, an anti-CD3 antibody, a cytokine such as IL-15 and OK432 (a monocyte stimulating adjuvant). EP 2666466 AI teaches that usually 2 x 107 or more PBMCs can be collected from 20 ml to 80 ml of peripheral whole blood.
EP 2666466 A1 further teaches that anti-CD16 antibody be present at a final concentration of 0.01 ug/ml to 100 ug/ml and preferably 0.1 ug/ml to 10 ug/ml, and the anti-CD3 antibody may be present at a final concentration of 0.01 ng/ml to 1,000 ng/ml and preferably 0.1 ng/ml to 10 ng/ml. EP 2686468 AI teaches generally greater than 100-fold expansion of NK cells after two weeks. EP 2666466 A1 teaches that activation and expansion resulting in over 90% live NK cells is achievable. EP 2666466 A1 teaches that these expanded and stimulated NK cells may be adoptively transferred to treat cancer. Note that EP 2666466 A1 teaches that 2 x 107 or more PBMCs can be collected from 20 ml to 80 ml of peripheral whole blood and that after the contacting with anti-CD16, anti-CD3 and the cytokine (IL-15), an NK cell-enriched blood preparation comprising the activated NK cells can number up to 100 x 109 cells from the same original 20 ml to 80 ml of peripheral blood (i.e., this range includes and surpasses a hundred-fold expansion of activated NK cells). (See entire reference, e.g., abstract, [0044]-[0058], [0066]-[0069], [0095], [0096], [0134]).
The admission in the specification at [0029] is that upon at least 100-fold expansion (that included in the range taught by the primary art reference EP 2666466 A1), the cells in the culture after about three weeks is more than about 85% NK cells.
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have additionally added anti-CD3 antibody to the anti-CD16 and N-803 at the concentration of 200 ng/ml or a concentration of between 0.1-1.0 nM in the culturing step of the claims of ‘985 and at the concentration taught by EP 2666466 A1.
One of ordinary skill in the art would have been motivated to do this because EP 2666466 A1 teaches that anti-CD3 is an NK cell growth-stimulating factor as is anti-CD16 and because the N-803 recited in the claims of ‘985 was known in the art prior to the filing date of the instant claims as an IL-15 super agonist as was an exemplary concentration for expanding NK cells with it, as is evidenced by Otegbeye et al (Blood, 2015 126(23):3090, abstract) which is of record in the prosecution history of the instant application:
Otegbeye et al teach that the IL-15 superagonist ALT-803 (i.e., IL-1SN72D/IL-ISRaSu/Fc or “N-803”) promotes the superior activation and cytotoxicity of ex vivo expanded NK cells against AML tumor cells, and that ALT-803 has been used in vitro to stimulate NK cells that are to be adoptively transferred to treat tumors such as AML up to the time of transfer, and when administered in vivo, exhibits greater than 25 fold enhancement in biological activity as compared to IL-15. Otegbeye et al further teaches that NK cells were expanded using ALT-803 at a concentration of 200 ng/ml (see entire abstract).
The claims of ‘985 also differ from the instant claims in that the concentration of N-803 is not recited; however, Otebeye et al teach that NK cells were expanded using ALT-803 at a concentration of 200 ng/ml, and so it would have been prima facie obvious to have used this concentration.  Instant claim 11 recites that the N-803 is present at a concentration of between 0.1-1.0 nM, a limitation not recited in the claims of ‘985; however, as Otebeye et al teach that NK cells were expanded using ALT-803 (N-803) at a concentration of 200 ng/ml, the concentration that N-803 is present in constitutes a result effective variable that was within the purview of one of ordinary skill in the art to determine.  
With regard to the limitation “until the activated NK cells constitute at least 90% of all live cells” recited in instant base claims 1 and 8, EP 2666466 A1 teaches that it is possible to achieve activation and expansion resulting in over 90% live NK cells, so it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have aimed for this result. With regard to the starting number of cells in the mixture of mononuclear cells (instant claim 3) and the expansion percentage of at least 80-fold (all claims), EP 2666466 A1 teaches that 2 x 107 or more PBMCs can be collected from 20 ml to 80 ml of peripheral whole blood and that after the contacting with anti-CD16, anti-CD3 and the cytokine (IL-15), an NK cell-enriched blood preparation comprising the activated NK cells can number up to 100 x 109 cells from the same original 20 ml to 80 ml of peripheral blood (i.e., this range includes and surpasses a hundred-fold expansion of activated NK cells).
Detela and Cattaruzzi teach that the NANT001 bioreactor is an automated, closed system with an integrated process control strategy and traceability tolls for improved manufacturing processes for expanding a variety of cell types.  Detela and Cattaruzzi teach that this system features in[process control of temperature, pH, cell morphology and cell confluency through a web-based monitoring system, while the integrated imaging system based on liquid-lens microscopy, periodically takes representative culture images used to automatically estimate confluency and provides a growth curve.  Detela and Cattaruzzi teach that other advantages of using this bioreactor is that it is easy to run and more profitable than traditional alternative methods, automatically harvests cultures in less than 15 minutes, yields improved cell number, viability, identity markers and processing times (see entire reference).  
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have used a closed system such as one taught by Detela and Cattaruzzi for the method recited in the claims of ‘728.  
One of ordinary skill in the art would have been motivated to do this in order to take advantage of the closed nature of the system, the ability to wash out the stimulating antibodies as desired, lowered risk of contamination, the ability to monitor the growth of the cells in real time, and the ease of use.  
Although Detela and Cattaruzzi do not explicitly teach that the feeding is automatic and controlled by a predetermined schedule, the reference teaches this limitation inherently, as the system is completely automated.  With regard to the limitation in the instant claims regarding feeding in the same container, evidentiary reference VivaBioCell_NANT 001 more clearly evidences (the teachings of evidentiary reference VivaBioCell  cited below) that the cells are grown in a single container, while media, buffer or reagents are flowed through the container (see especially figure spanning pages 5 and 6).
It would have been prima facie obvious to one of ordinary skill in the art to have estimated the cell growth using the optical features of the NANT-001 system taught by Detela and Cattaruzzi for the method recited in the claims of ’728, or to have performed a sampling for aseptic removal of an aliquot of cells for cell counting.
One of ordinary skill in the art would have been motivated to do this in order to adjust the feeding and/or harvesting schedule when desired.  
Evidentiary reference VivaBioCell teaches that NANT-001 system can support the expansion of adherent cells such as MSCs as well as cells in suspension such as NK cells or T cells and it also teaches that the system allows for aseptic sampling of material from the system. Evidentiary reference VivaBioCell also teaches that the minimum and maximum working volumes are 15 ml to 3,000 ml, the range depending on the culture flask (see entire reference).  

Claims 1, 3-8, 10, 11 and 13-20 are directed to an invention not patentably distinct from claims 1-20 of commonly assigned 17/375,985, as enunciated supra.

The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned ., discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

12.  No claim is allowed.

13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644